PER CURIAM.
On May 25,1979 appellant, a probationer, was found guilty of violation of probation on the basis of evidence obtained by a law enforcement official as the result of a war-rantless search and seizure. Appellant’s motion to suppress the evidence was denied on the grounds that the exclusionary rule was not applicable to probation revocation proceedings.
On July 26, 1979 the supreme court filed its opinion and decision in the ease of Grubbs v. State, 373 So.2d 905 (Fla.1979), holding that under certain circumstances the constitutional exclusionary rule set forth in article I, section 12, Florida Constitution, was applicable to probation revocation proceedings. We reverse the order revoking probation and remand this cause to the trial court for a new trial on the alleged violations of probation, conducted in light of Grubbs, supra, and Ray v. State, 387 So.2d 995 (Fla. 4th DCA 1980).
REVERSED AND REMANDED.
DOWNEY and BERANEK, JJ., and OWEN, WILLIAM C., Jr., Associate Judge, concur.